DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, composition claims 1-11 in the reply filed on July 14, 2022 is acknowledged. Claims 12-22 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.
Claims 1-11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by US Patent Application Publication 2020/0016721 as filed by Oouchi (hereinafter, Oouchi).

Oouchi teaches polishing compositions comprising up to 20 wt.% colloidal silica, an alkylenediol and water and having a pH of 4-8 (see, for example, the abstract, [0012] and [0018]).

Regarding claim 2, Oouchi teaches the preferred silica content is 5 wt.% or less (see [0049]).

Regarding claims 3 and 4, Oouchi teaches the abrasive is colloidal silica (see, for example, [0029]).

Regarding claim 5, Oouchi teaches the colloidal silica has a mean particle size of about 5-100 nm (see, for example, [0031]).

Regarding claim 6, Oouchi teaches the compositions may comprises about 20 mass % or less of the diol (see, for example, [0057]).

Regarding claim 7, Oouchi teaches the chemical-mechanical polishing composition may have a pH as low as 4 (see, for example, [0090]).
Regarding claims 8-11, Oouchi teaches the diol may be 1,4-butanediol (see, for example, [0056] and TABLE 2).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  US 11,359,220 (Odaka et al.) teaches a composition comprising silica and an alkanediol such as 1,4-butanediol (see for example, column 11, lines 28+ and claim 1).

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Allan W Olsen whose telephone number is (571)272-1441. The examiner can normally be reached variable; M-F 9-7.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Parviz Hassanzadeh can be reached on 571-272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

ALLAN W. OLSEN
Primary Examiner
Art Unit 1716



/Allan W. Olsen/           Primary Examiner, Art Unit 1716